Title: From Thomas Jefferson to John Harvie, 25 July 1790
From: Jefferson, Thomas
To: Harvie, John



Dear Sir
New York July 25. 1790.

I received yesterday your favor of July 12. by Mr. Austin and am glad of the occasion it’s acknolegement furnishes me of resuming a correspondence which distance and business have long interrupted, but which has never wanted the urgency of motives of sincere friendship on my part. Mr. Austin shall certainly recieve every aid I can give him. That which he asks from Congress I suppose very doubtful. No body can say where such a precedent would carry them. A contract to supply government with the lead it may want I should think him entitled to on principles of sound policy.
It is still uncertain whether there will be war between Spain and England. If there is, France will probably embark in it. Her revolution is so far advanced that it cannot be disturbed by a war. Perhaps it may improve their constitution by adapting it to that circumstance. As yet appearances indicate war, tho there is a leading fact against it, that of a British Ambassador having actually gone to Madrid. Be this as it will, there will be war enough to give us high prices for wheat for years to come; and this single commodity will make us a great and happy nation.—The assumption will I believe pass in the form in which you see it in the publick papers. That is to say a fixed sum will be assumed and divided among the states. The partition is governed by a combination of their census and their circumstances. The greatest proportions by far are given to Massachusets and S. Carolina because they were indebted in a still higher proportion. That Virginia might lose no benefit from the paiments she has made of her domestic debt, they assume for her exactly what it is supposed she will have to furnish of the  whole sum assumed. It is imagined too this sum will cover the whole of her remaining domestic debt. To other states which owed and asked less, less is apportioned. With respect to Virginia, the measure is thus divested of it’s injustice. It remains liable however to others founded in policy. I have no doubt that the states should be left to do whatever acts they can do as well as the general government; and that they could have availed themselves of resources for this paiment which are cut off from the general government by the prejudices existing against direct taxation in their hands. They must push therefore the tax on imports as far as it will bear, and this is not a proper object to bear all the taxes of a state. However, the impossibility that certain states could ever pay the debts they had contracted, the acknolegement that nine tenths of these debts were contracted for the general defence as much as those contracted by Congress directly, the clamours of the creditors within those states, and the possibility that these might defeat the funding any part of the public debt, if theirs also were not assumed, were motives not to be neglected. I saw the first proposition for this assumption with as much aversion as any man. But the developement of circumstances have convinced me that if it is obdurately rejected, something much worse will happen. Considering it therefore as one of the cases in which mutual sacrifice and accomodation is necessary, I shall see it pass with acquiescence. It is to be observed that the sums to be assumed, are to be on account only. McGillivray and his chiefs are here. We hope good from this visit. Congress I think will adjourn between the 6th. and 13th. of August. The President will very soon after set out for Virginia. I shall avail myself of this interregnum to visit Virginia.
Be so good as to present my best respects to Mrs. Harvie & to be assured yourself of the sincere esteem of Dear Sir Your affectionate friend & humble servt.,

Th: Jefferson

